The arguments and amendments submitted 02/22/2021 have been considered.  In light of amendments made, all prior objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims are addressed below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claims 38 and 39, “the viscous material” should read “the viscous core material” for improved consistency with the base claim.
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35 and 37-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35, line 7, recites "wherein the forming and the drawing are performed concurrently".  It is unclear whether the forming performed concurrently refers to the previously recited step of forming the facesheets, or the previously forming of the solid charge of core material into multiple tendrils, or both previously recited formings.  For the purpose of examination, claim 35, line 7, reads on “wherein the steps of forming the facesheets and drawing the facesheets are performed concurrently”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wintermute (US Patent 2,955,972) in view of Ludlow (US Patent 2,962,409) and Baker (US Patent 2,502,304).
Regarding claim 1, Wintermute teaches a method (Figs. 1-5, 8, and text cited below) of forming a composite part (the foamed elastomer together with skin 80 as described in col. 42, lines 29-33 form a composite part) comprising:  
disposing facesheets (80, 82 in Fig. 8 and referred to as plastic skin material in col. 4, lines 38-41) apart from each other by a distance (as shown in Fig. 8 with both horizontal and vertical spacings between facesheets);
placing a charge of viscous material between the facesheets (col. 4, lines 49-50; col. 5, lines 1-4; Fig. 8, see also Fig. 3 and col. 3, lines 14-18);
heating the material until it enters a viscous phase (the further heating of col. 4, line 50 and col. 3, lines 18-20 produces a foam which is a viscous phase for the material);
applying vacuum that causes an increase in the distance between the facesheets (col. 4, lines 47-49; col. 2, line 72 through col. 3, line 6; and as shown in Fig. 2), thereby reducing a percentage of 
wherein the vacuum also concurrently forms the facesheets (the facesheets are formed into a pouch-shaped integral article as shown in Fig. 4) such that a shape of the facesheets is altered as the distance between the facesheets increases (a shape of the facesheets is altered by the vacuum and die cavity 70 per col. 2, line 72 through col. 3, line 6; and as shown in the cross sections of Figs. 2, 8 and the perspective view of Fig. 4). 
Wintermute does not explicitly teach that the process utilizes facesheets that are composite facesheets.
However, Ludlow teaches a method of forming a composite part utilizing facesheets that may be selected from any appropriate material, such as a plastic (col. 2, lines 34-36).  Furthermore, Ludlow teaches that glass fibers or metal powders may be mixed with plastic resins to provide increased strength (col. 2, lines 58-61 and col. 2, lines 39-41), and one of ordinary skill in the art would recognize such mixing forms a composite material (eg. fiber-reinforced plastic).
Per MPEP §2143.I, applying a known technique to a known process ready for improvement to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale D) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
In view of the teachings of Ludlow and/or KSR rationale D, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wintermute’s method to utilize composite facesheets like those suggested by Ludlow, such as a fiber-reinforced plastic facesheet, to predictably provide the 
Wintermute and Ludlow do not explicitly teach placing a solid charge of viscous material between the facesheets and heating the solid charge of viscous material until the solid charge enters a viscous phase.
However, Baker teaches a method (Figs. 1-4 and text cited below) of forming a composite part (the expanded plastic core together with skins having textiles or other laminating materials per col. 4, lines 55-58 form a composite part) comprising:  
placing a single solid charge of viscous material between two platens of a press (Fig. 1);
heating the solid charge of viscous material until the solid charge enters a viscous phase (per col. 2, lines 32-36, “a portion of plastic material is placed between two platens and is heated to a temperature at or above its melting point to form a smooth sheet”, with the portion implicitly a solid charge prior to heating at or above its melting point).
In view of Baker’s teachings, it would have been obvious to one of ordinary skill in the art of manufacturing composite parts to modify Wintermute’s method to include steps of placing a solid charge of viscous material between the facesheets and heating the solid charge of viscous material until the solid charge enters a viscous phase to predictably simplify and reduce the size of Wintermute’s apparatus by eliminating the need for an external supply reservoir (implicitly taught by Wintermute), suppy tube (like 86 in Fig. 8 of Wintermute), and sprue hole (like 26 in Figs. 1 and 5) for introduction of the charge of viscous material.
Regarding claim 3, Wintermute teaches increasing the distance between the facesheets comprises applying suction to a volume of an enclosed tool in which the facesheets are disposed (col. 4, lines 47-49; col. 2, line 72 through col. 3, line 6; and as shown in Figs. 2, 8), via vacuum ports (72 in Fig. 8).
Regarding claim 5, Wintermute, teaches forming the facesheets before the viscous material is solidified (note sequence in col. 3, lines 2-21).
Regarding claim 6, Baker teaches that the viscous material may comprise a thermoset resin (col. 4, lines 8-9). 

However, Wintermute teaches heating to a curing temperature to solidify and cure a thermoset material, (col. 3, lines 19-21), rendering this an obvious means of solidifying Baker’s thermoset resin.
 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wintermute in view of Ludlow and Baker, as applied to claim 1 above, further in view of Stoner (US Patent 3,097,982).
Regarding claim 2, Wintermute and Ludlow do not teach this feature.
However, Baker teaches that the disclosed method is useful for forming elements for building airplanes, including ones with curved shapes (col. 4, lines 59-64 and lines 50-52), but does not explicitly teach the shape comprises an airfoil shape after the shape is altered.
However, Stoner teaches that a shaped vacuum platen can be used to manufacture an airfoil, so that the shape comprises an airfoil shape after the shape is altered (Figs. 1-4 and 5-8; see also col. 3, lines 4-32).
Thus, in view of the the teachings of Baker and Stoner, it would have been obvious to one of ordinary skill in the manufacturing arts, to utilize Stoner’s vacuum platen in the method of Wintermute as modified by Ludlow and Baker to predictably obtain an airfoil shape for the composite part when manufacturing an article useful as an airfoil.
Claims 4 and 7 are rejected under 35 U.S.C.103 as being unpatentable over Wintermute in view of Ludlow and Baker, as applied to claim 1 above, further in view of Cordner (US PG Pub 2016/0144576).
Regarding claim 4, Wintermute, Ludlow, and Baker are silent regarding increasing the distance between the facesheets comprises supplying air between the facesheets.
However, Cordner teaches a method of forming a composite part using forced air for void shaping of viscous material (per para. 0076 and Figs. 9A-9B air is supplied between platens 106 and 102’ via apertures 107 and 109 while increasing the distance between the platens in order to control the location and size of void formation in the viscous material as discussed in para. 0006).  Cordner also teaches an embodiment wherein air-porous facesheets (referred to as porous reinforcing material) may be used with the platens so that increasing the distance between the facesheets comprises supplying air between the facesheets (para. 0082).

In view of Cordner’s teachings and KSR rationale D, it would have been obvious to one of ordinary skill in the art to modify the method of Wintermute as modified by Ludlow and Baker so that increasing the distance between the facesheets comprises supplying air between the facesheets, as taught by Cordner, to predictably obtain improved control over the location and size of the voids formed in the viscous material during the step of separating the facesheets. 
Regarding claim 7, Wintermute, Ludlow, and Baker are silent regarding increasing an amount of empty volume between the facesheets when increasing the distance between the facesheets, by forcing air between the facesheets. 
However, Cordner teaches a method of forming a composite part using forced air for void shaping of viscous material (per para. 0076 and Figs. 9A-9B air is supplied between platens 106 and 102’ via apertures 107 and 109 while increasing the distance between the platens in order to control the location and size of void formation in the viscous material as discussed in para. 0006).  Cordner also teaches an embodiment wherein air-porous facesheets (referred to as porous reinforcing material) may be used with the platens so that increasing the distance between the facesheets comprises supplying air between the facesheets (para. 0082).
Per MPEP §2143.I, applying a known technique to a known device ready for improvement to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale D) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Cordner’s teachings and KSR rationale D, it would have been obvious to one of ordinary skill in the art to modify the method of Wintermute as modified by Ludlow and Baker so that increasing an amount of empty volume between the facesheets when increasing the distance between the facesheets is accomplished by forcing air between the facesheets, as taught by Cordner, to . 
Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Wintermute in view of Ludlow and Baker, as applied to claim 1 above, further in view of Patel (US PG Pub 2015/0174874).
Regarding claim 8, Wintermute, Ludlow, and Baker do not explicitly teach this feature.
However, Patel teaches a method of forming a composite panel wherein closed cell foam is applied between two facesheets to provide improved thermal insulation, strength, and stiffness to the composite panel (para. 0024).
In view of Patel’s teachings, it would have been obvious to one of ordinary skill to modify the method of Wintermute as modified by Ludlow and Baker to apply a closed cell foam between the facesheets after the facesheets and the viscous material have been solidified into an integral composite part to predictably provide good thermal insulation along with improved strength and stiffness to the composite part.
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wintermute in view of Baker.
Regarding claim 9, Wintermute teaches a method (Figs. 1-5, 8, and text cited below) of forming a composite part (the foamed elastomer together with skin 80 as described in col. 42, lines 29-33 form a composite part) comprising:  
placing a charge of viscous material (col. 4, lines 49-50; col. 5, lines 1-4; Fig. 8, see also Fig. 3 and col. 3, lines 14-18) in contact with a first surface of a first facesheet (bottom surface of facesheet 82 in Fig. 8);
placing the viscous material in contact with a second surface of a second facesheet (top surface of facesheet 80) that faces the first surface such that the viscous material is sandwiched between the first facesheet and the second facesheet (as shown in Figs. 3 and 8);
heating the material until it enters a viscous phase (the further heating of col. 4, line 50 and col. 3, lines 18-20 produces a foam which is a viscous phase for the material);
drawing the second surface from the first surface in a direction away from the first surface (col. 4, lines 47-49; col. 2, line 72 through col. 3, line 6; and as shown in Fig. 2), thereby reducing a percentage of 
forming the facesheets such that a shape of the facesheets is altered (the facesheets are formed into a pouch-shaped integral article as shown in Fig. 4), wherein the forming causes increasing the distance between the facesheets (the facesheets are formed by the vacuum and die cavity 70, which also increases the distance between the facesheets per col. 2, line 72 through col. 3, line 6; and as shown in the cross sections of Figs. 2, 8 and the perspective view of Fig. 4). 
Wintermute does not explicitly teach placing a solid charge of viscous material between the facesheets and heating the solid charge of viscous material until the solid charge enters a viscous phase.
However, Baker teaches a method (Figs. 1-4 and text cited below) of forming a composite part (the expanded plastic core together with skins having textiles or other laminating materials per col. 4, lines 55-58 form a composite part) comprising:  
placing a single solid charge of viscous material between two platens of a press (Fig. 1);
heating the solid charge of viscous material until the solid charge enters a viscous phase (per col. 2, lines 32-36, “a portion of plastic material is placed between two platens and is heated to a temperature at or above its melting point to form a smooth sheet”, with the portion implicitly a solid charge prior to heating at or above its melting point).
In view of Baker’s teachings, it would have been obvious to one of ordinary skill in the art of manufacturing composite parts to modify Wintermute’s method to include steps of placing a solid charge of viscous material between the facesheets and heating the solid charge of viscous material until the solid charge enters a viscous phase to predictably simplify and reduce the size of Wintermute’s apparatus by eliminating the need for an external supply reservoir (implicitly taught by Wintermute), suppy tube (like 86 
Regarding claim 10, Baker teaches the viscous material may comprise a thermoset resin (col. 4, lines 8-9); and
solidifying the viscous material comprises heating the thermoset resin to a curing temperature (col. 4, lines 70-75), with motivation for these modifications to Wintermute provided in the rejection of claim 9 above.
Regarding claim 11, Baker teaches the viscous material may comprise a thermoplastic resin (col. 4, lines 8-9); and
solidifying the viscous material comprises cooling the thermoplastic resin to a solid state (col. 5, lines 15-20), with motivation for these modifications to Wintermute provided in the rejection of claim 9 above.
Regarding claim 13, Wintermute implicitly teaches drawing the second surface away from the first surface causes the viscous material to occupy at least ten percent of a volume between the facesheets (as shown in Figs. 2-3 and 8).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wintermute in view of Baker, as applied to claim 9 above, further in view of Ludlow.
Regarding claim 14, Wintermute and Baker do not explicitly teach this feature. 
However, Wintermute implicitly teaches that drawing the second surface from the first surface determines the thickness of the foam-filled pouch (as shown in Figs. 2-4).
Furthermore, Ludlow teaches similar method wherein drawing the second surface from the first surface comprises displacing the second surface on the order of one-half inch from the first surface (col. 3, lines 8-9), thus falling within and anticipating the claimed range.
“[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.  Furthermore, the courts have held that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, in view of the teachings of Wintermute and Ludlow, and the above considerations, it would have been obvious to one of ordinary skill in the art to utilize a displacement value falling within the claimed range to predictably form padded articles having thicknesses within this range for applications where relatively thin pads are desired. 
Regarding claim 15, Wintermute and Baker do not explicitly teach this feature.
Ludlow does not explicitly teach the viscous material comprises a molten metal, but does teach that a metal powder may be mixed with the viscous resin material to provide increased strength (col. 2, lines 58-61).  
In view of this suggestion, it would have been obvious to one of ordinary skill in the art to modify Wintermute’s viscous material to comprise a molten metal by simply heating the viscous material to a temperature above the melting point of the metal and to cool the molten metal when solidifying the viscous material via cooling as taught in col. 3, lines 21-22.  In view of Ludlow’s teachings involving the benefits of metal powder, it would have been obvious to one of ordinary skill that such a modification would provide harder and stronger composite material within the core region of the composite article.
Claim 16 is rejected under 35 U.S.C.103 as being unpatentable over Wintermute in view of Baker, as applied in the rejection of claim 9 above, further in view of Patel (US PG Pub 2015/0174874).
Regarding claim 16, Wintermute and Baker do not teach applying a material to a volume between the facesheets after solidification of the viscous material.
However, Patel teaches a method of forming a composite panel wherein closed cell foam is applied between two facesheets to provide improved thermal insulation, strength, and stiffness to the composite panel (para. 0024).
In view of Patel’s teachings, it would have been obvious to one of ordinary skill to modify the method of Wintermute as modified by Baker to apply a closed cell foam material to the volume between the facesheets after the viscous material has been solidified to predictably provide improved thermal insulation, strength, and stiffness to the composite part.
Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wintermute in view of Ludlow.
Regarding claim 40, Wintermute teaches a method (Figs. 1-5, 8, and text cited below) of forming a composite part (the foamed elastomer together with skin 80 as described in col. 42, lines 29-33 form a composite part) comprising:  
disposing facesheets (80, 82 in Fig. 8 and referred to as plastic skin material in col. 4, lines 38-41) apart from each other by a distance (as shown in Fig. 8 with both horizontal and vertical spacings between facesheets);
placing a viscous material between the facesheets (col. 4, lines 49-50; col. 5, lines 1-4; Fig. 8, see also Fig. 3 and col. 3, lines 14-18);
heating the material until it enters a viscous phase (the further heating of col. 4, line 50 and col. 3, lines 18-20 produces a foam which is a viscous phase for the material);
forming a core between the facesheets with the viscous material linking the face sheets (as shown in Figs. 3 and 8; and described in col. 3, lines 18-21), as the distance between the facesheets is increased by altering a shape of the facesheets (a shape of the facesheets is altered by the vacuum and die cavity 70 per col. 2, line 72 through col. 3, line 6; and as shown in the cross sections of Figs. 2, 8 and the perspective view of Fig. 4) via vacuum (as shown in Figs. 2 and 8; and described in col. 4, lines 47-49; col. 2, line 72 through col. 3, line 6).
Wintermute does not explicitly teach that the process utilizes facesheets that are composite facesheets.
However, Ludlow teaches a method of forming a composite part utilizing facesheets that may be selected from any appropriate material, such as a plastic (col. 2, lines 34-36).  Furthermore, Ludlow teaches that glass fibers or metal powders may be mixed with plastic resins to provide increased strength (col. 2, lines 58-61 and col. 2, lines 39-41), and one of ordinary skill in the art would recognize such mixing forms a composite material (eg. fiber-reinforced plastic).
Per MPEP §2143.I, applying a known technique to a known process ready for improvement to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I 
In view of the teachings of Ludlow and/or KSR rationale D, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wintermute’s method to utilize composite facesheets like those suggested by Ludlow, such as a fiber-reinforced plastic facesheet, to predictably provide the benefits of increased strength and puncture resistance for the laminated part formed using the facesheets.
Regarding claim 41, Wintermute teaches a method (Figs. 1-5, 8, and text cited below) of forming a composite part (the foamed elastomer together with skin 80 as described in col. 42, lines 29-33 form a composite part) comprising:  
disposing facesheets (80, 82 in Fig. 8 and referred to as plastic skin material in col. 4, lines 38-41) apart from each other by a distance (as shown in Fig. 8 with both horizontal and vertical spacings between facesheets);
placing a viscous material between the facesheets (col. 4, lines 49-50; col. 5, lines 1-4; Fig. 8, see also Fig. 3 and col. 3, lines 14-18);
heating the material until it enters a viscous phase (the further heating of col. 4, line 50 and col. 3, lines 18-20 produces a foam which is a viscous phase for the material); and
increasing the distance between the facesheets (col. 4, lines 47-49; col. 2, line 72 through col. 3, line 6; and as shown in Fig. 2) by altering a shape of the facesheets via vacuum (a shape of the facesheets is altered by the vacuum and die cavity 70 per col. 2, line 72 through col. 3, line 6; and as shown in the cross sections of Figs. 2, 8 and the perspective view of Fig. 4), 
thereby reducing a percentage of volume between the facesheets that is occupied by the viscous material (after the vacuum application to distend the lower facesheet, the viscous material represented by the horizontal lines within cavity 18 after the vaccum application to distend the lower facesheet does not fill the entire cavity before it is foamed, as shown in Fig. 2, and therefore at this point in the process sequence the viscous material takes up a reduced percentage of the volume in comparison to a state of decreased distance between the facesheets; also note that per MPEP 2111.04, an intended result recitation, like the recited reduction in percentage of volume occupied by the viscous material, is not given 
Wintermute does not explicitly teach that the process utilizes facesheets that are composite facesheets.
However, Ludlow teaches a method of forming a composite part utilizing facesheets that may be selected from any appropriate material, such as a plastic (col. 2, lines 34-36).  Furthermore, Ludlow teaches that glass fibers or metal powders may be mixed with plastic resins to provide increased strength (col. 2, lines 58-61 and col. 2, lines 39-41), and one of ordinary skill in the art would recognize such mixing forms a composite material (eg. fiber-reinforced plastic).
Per MPEP §2143.I, applying a known technique to a known process ready for improvement to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale D) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
In view of the teachings of Ludlow and/or KSR rationale D, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wintermute’s method to utilize composite facesheets like those suggested by Ludlow, such as a fiber-reinforced plastic facesheet, to predictably provide the benefits of increased strength and puncture resistance for the laminated part formed using the facesheets.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 37-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art of record does not teach, suggest, or render obvious a method comprising:
placing a solid charge of viscous material in contact with a first surface of a first facesheet; 
placing the viscous material in contact with a second surface of a second facesheet that faces the first surface such that the viscous material is sandwiched between the first facesheet and the second facesheet; 
securing the first facesheet to a first part via vacuum, and securing the second facesheet to a second part via vacuum;
drawing the second surface from the first surface in a direction away from the first surface; 
forming the facesheets such that a shape of the facesheets is altered, wherein the forming causes increasing the distance between the facesheets;
	in combination with the other limitations of claims 9 and 12.
Wintermute (cited herein), Baker (previously made of record), and Holme (previously made of record) are considered the closest prior art to claim 12.
Wintermute and Baker teach composite part forming methods utilizing some of the claimed steps, as cited above and in previous office actions, but do not teach or suggest securing both facesheets to corresponding parts via vacuum, together with the claimed combination of drawing and forming both facesheets.  Holme teaches a roll-to-roll composite part forming method utilizing two vacuum parts (62 in Fig. 2) to draw apart two facesheets (col. 4, line 73 through col. 5, line 2), but does not teach or suggest that the facesheets are secured to the vacuum parts and that increasing the distance between the facesheets alters the shape of the facesheets.
Regarding claim 35, the prior art of record does not teach, suggest, or render obvious a method comprising:
laying up opposing composite facesheets; 
adding a solid charge of core material between the facesheets; 
forming the facesheets such that a shape of the facesheets is altered; 
drawing the facesheets apart to form the solid charge of core material into multiple tendrils between the facesheets, 
the steps of forming the facesheets and drawing the facesheets are performed concurrently via a vacuum,
in combination with the other limitations of claim 35.
Wintermute (cited herein), Baker (previously made of record), and Ludlow (previously made of record) are considered the closest prior art to claim 35.
Wintermute, Baker, and Ludlow teach composite part forming methods utilizing some of the claimed steps, as cited above and in previous office actions, but do not teach or suggest the combination of 
forming both facesheets such that a shape of the facesheets is altered; 
drawing both facesheets apart to form the solid charge of core material into multiple tendrils between the facesheets, 
wherein the steps of forming both facesheets and drawing both facesheets are performed concurrently via a vacuum.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered and are addressed below. 
Regarding claims 1, 9, 35, 40, and 41, Applicant presents arguments contending that Baker, Ludlow, and Stoner do not teach the features added to the claims by the present amendment relating to shaping and/or forming steps in combination with increasing the distance between the facesheets. 
However, for claims 1, 9, 40, and 41, these arguments are moot or unpersuasive in view the teachings of the newly found Wintermute reference, as cited above, in combination with the other references cited in the rejections above.
Claim 35 has been indicated as allowable over the prior art, if the 112(b) issue is suitably corrected, for the reasons given above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745